PEE CUEIAM.
The defendant was convicted of attempted murder and of burglary, and given concurrent sentences. On appeal the state concedes that the trial court committed reversible error in denying defendant’s motion for judgment of acquittal on the charge of attempted murder. State v. Smith, 21 Or App 270, 534 P2d 1180, Sup Ct review denied (1975).
Defendant’s other assignment of error consists of a contention that there is no evidence that the burglary took place or was. triable in Umatilla County. Suffice it-to say that we find the record replete with such evidence.
The attempted murder conviction is reversed; the burglary conviction is affirmed.
Affirmed in part; reversed in part.